           Case 1:20-cv-05015-VEC Document 78 Filed 09/10/21 Page 1 of 2

                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT                                              ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                             DOC #:
                                                                          DATE FILED: 9/10/2021
 -------------------------------------------------------------- X
 TRIREME ENERGY HOLDINGS, INC.                                  :
 AND TRIREME ENERGY DEVELOPMENT,                                :
 LLC,                                                           :
                                                                :
                                              Plaintiffs,       :   20-CV-5015 (VEC)
                                                                :
                            -against-                           :       ORDER
                                                                :
 INNOGY RENEWABLES US LLC,                                      :
 CASSADAGA WIND LLC, AND INNOGY SE, :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 10, 2021, the parties appeared for a teleconference to discuss a

discovery dispute;

        IT IS HEREBY ORDERED that Plaintiff’s request to add John Badeusz as a custodian is

GRANTED. Defendants must produce Mr. Badeusz’s documents — and all other outstanding

documents — not later than October 29, 2021.

        IT IS FURTHER ORDERED that the parties must meet-and-confer on any issues

concerning the Rule 30(b)(6) deposition of Defendants not later than September 17, 2021.

        IT IS FURTHER ORDERED that the parties’ discovery deadlines are ADJOURNED as

follows: the fact discovery deadline is December 31, 2021, and the expert discovery deadline is

March 31, 2022. The Court will not grant any additional discovery extensions absent

extraordinary circumstances.

        IT IS FURTHER ORDERED that the November 5, 2021 pretrial conference is

ADJOURNED to April 8, 2022, at 12:00 p.m.




                                                   Page 1 of 2
          Case 1:20-cv-05015-VEC Document 78 Filed 09/10/21 Page 2 of 2




       IT IS FURTHER ORDERED that the parties are required to submit monthly joint letters

on the status of discovery, with the first such letter due on October 1, 2021. Subsequent letters

are due on the first of each month, or the first business day thereafter.

       The Clerk of Court is respectfully directed to terminate Cassadaga Wind LLC as a

Defendant in this case as a result of the Court’s August 17, 2021 opinion (Dkt. 67).



SO ORDERED.
                                                            ____
                                                              _ _________________________
                                                       _________________________________
Date: September 10, 2021                                     VALERIE CAPRONII
      New York, NY                                         United States District Judge




                                             Page 2 of 2
